Title: Queries Concerning Trade with the French Colonies, [ca. December 1785]
From: Jefferson, Thomas
To: 



[ca. Dec. 1785]

Eclaircissements à Tirer Des Amériquains

1. Le commerce libre dans nos colonies est-il également nécessaire aux 13 états unis, et s’il existe à cet égard des différences, en marquer le dégré et la Cause.
2. L’Amérique indépendante seroit-elle disposée à reconnoitre par des concessions avantageuses dans son Commerce, la liberté que la France lui acorderoit en lui ouvrant en totalité les marchés de ses colonies?
3. L’Amérique est-elle maîtresse d’accorder chez elle des faveurs à une nation, qu’elle refuseroit à une autre?
4. Si la France admettoit sans restriction les productions du crû de l’Amérique, sous la condition d’un impot majeur dont la remise seroit assurée aux propriétaires, en raison du remploi qu’ils auroient fait du produit de leur vente en objets du Crû de France ou de ses manufactures, les Amériquains y consentiroient-ils, et se croiroient-ils lésés ou favorisés?
5. Enfin, quels sont les avantages que pourroit nous accorder l’Amérique en réciprocité de ceux qu’elle sollicite, soit dans les marchés des colonies, soit en Europe? Si la France consentoit à ses demandes, pourroit-elle nous en accorder qui nous indemnisat du tort qu’éprouvoit notre navigation par nos moindres importations dans nos colonies? Enfin, pourroit-elle nous accorder la liberté de pêcher sur les côtes de ses états du nord, et assurer une compensation de préférence à nos lainages, à nos toiles, à nos sels et à nos vins?
6. Le congrès actuel est-il revêtu de pouvoirs sufisans pour former un traité sur les bases d’une réciprocité d’avantages tels que les deux nations qui l’auroient contracté se toucheroient pour ainsi dire par tous les points, et n’auroient plus sous les raports du Commerce et de la politique qu’une seule et même existence?

